Citation Nr: 1415094	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The issue of entitlement to service connection for tinnitus was partially granted in a July 2011 rating decision, which granted tinnitus for the left ear.  In October 2011, the Veteran withdrew the claim for tinnitus of the right ear, indicating that he was satisfied with service connection for tinnitus in the left ear.  Therefore, entitlement to service connection for hearing loss is the only issue before the Board.  38 C.F.R. §  20.204 (2013).  

A videoconference hearing was held in April 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has received a March 2011 letter from a private audiologist, providing a positive nexus opinion for the Veteran's left ear hearing loss.  As per a December 2010 treatment note, the audiologist believes that the hearing loss on the right side appears to be more than the result of noise exposure.  This audiologist opined that there is great likelihood that some degree of the Veteran's left ear hearing loss was a result of the Veteran's years of excessive noise exposure while in service, noting that the Veteran worked on a flight line and was exposed to excessive noise on a consistent basis.  However, this private audiologist has not consulted the hearing evaluations from the Veteran's time in service, nor does he acknowledge the Veteran's exposure to acoustic trauma while working in construction after service.  The December 2010 private treatment record only notes the Veteran's post-service work as a postal worker, which is described as resulting in minimal noise exposure.  Because the private audiologist's opinion had minimal rationale and did not take into consideration the Veteran's in-service hearing evaluations or his post-service noise exposure, it does not have enough probative weight to support the granting of the Veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  
   
VA examinations were conducted in February 2011 and December 2011.  The February 2011 examiner concluded that because the Veteran's hearing thresholds were within normal limits bilaterally on the enlistment examination and on the discharge examination, with no significant decreases in hearing thresholds from enlistment to discharge, it is less than likely that the Veteran's current hearing loss is the result of military noise exposure.  The Veteran challenged the adequacy of this examination due to misstatements of facts related to the Veteran's service and the onset and history of the Veteran's tinnitus.  Another examination was conducted in December 2011.  

The December 2011 examiner concluded that the current audiogram for the right ear indicated a moderately severe to severe flat sensorineural hearing loss across all frequencies, which is not typical noise-induced hearing loss configuration.  The examiner found that the audiogram for the left ear indicated a more typical pattern of possible noise-induced hearing loss.  The examiner considered the four hearing evaluations performed on the Veteran during his time in active service.  She concluded that, based on the findings of normal hearing on enlistment and on separation as well as twice during military service with no significant threshold decreases in either ear, it is less than likely that the Veteran's current hearing loss is the result of noise exposure during military service.  

The February 2011 examination is inadequate, and the December 2011 examination is inadequate as to the left ear hearing loss, because the opinions are not supported by adequate rationale.  The examiners provide the data of normal hearing tests during service, as well as a conclusion that the Veteran's hearing is less likely than not related to service, but neither of them provide a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the claim must be remanded to obtain a supplemental opinion that provides the missing rationale.  

Accordingly, the case is REMANDED for the following action:

1. The claims file must be returned to the December 2011 examiner, or another appropriate medical professional.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is caused by or otherwise related to service.  When offering this opinion, the examiner cannot rely solely on the absence of hearing loss in service.  Rather, the opinion should address whether the Veteran's current hearing loss is related to service.

The examiner must provide a complete rationale for his or her opinion.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


